                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


SHANE SANDOVAL,

               Plaintiff,

vs.                                                            No. CV 19-00797 KG/SCY

COUNTY OF OTERO,
et al.,

               Defendants.


           ORDER DENYING MOTION FOR APPOINTMENT OF COUNSEL

       THIS MATTER is before the Court on the handwritten request for referral to the Court’s

pro bono program for appointment of counsel filed by Plaintiff Shane Sandoval. Doc. 7. The

Court will deny the request. There is no right to appointment of counsel in a civil rights case.

Instead, the decision whether to request assistance of counsel rests in the sound discretion of the

Court. Beaudry v. Corrections Corp. of America, 331 F.3d 1164, 1169 (10th Cir. 2003);

MacCuish v. United States, 844 F.2d 733, 735 (10th Cir. 1988). In determining whether to

appoint counsel, the district court should consider the merits of the litigant's claims, the nature

and complexity of the factual and legal issues, and the litigant's ability to investigate the facts

and to present his claims. Hill v. SmithKline Beecham Corp., 393 F.3d 1111, 1115 (10th Cir.

2004). The Court has reviewed the complaint and subsequent filings in light of the foregoing

factors. Plaintiff appears to understand the issues in the case and to be representing himself in an

intelligent and capable manner. See Lucero v. Gunter, 52 F.3d 874, 878 (10th Cir. 1995).

Accordingly, the Court will deny the request for appointment of counsel.




                                                   1
      IT IS ORDERED that the request for appointment of counsel filed by Plaintiff Shane

Sandoval (Doc. 7) is DENIED.



                                         ____________________________________
                                         UNITED STATES MAGISTRATE JUDGE




                                            2
